Citation Nr: 0003783	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder.

2.  Entitlement to service connection for a disorder 
characterized by fatigue, including fatigue due to an 
undiagnosed illness. 

3.  Entitlement to service connection for a skin disorder, 
including a skin rash due to an undiagnosed illness.  

4.  Entitlement to service connection for a disorder 
characterized by muscle and joint pains, including muscle and 
joint pains due to an undiagnosed illness.  

5.  Entitlement to service connection for headaches, 
including headaches due to an undiagnosed illness.  

6.  Entitlement to service connection for memory loss, 
including memory loss due to an undiagnosed illness.  

7.  Entitlement to service connection for a respiratory 
disorder, including respiratory symptoms associated with an 
undiagnosed illness.

8.  Entitlement to service connection for a gastrointestinal 
disorder associated with diarrhea and hematochezia, including 
gastrointestinal symptoms associated with an undiagnosed 
illness.  

9.  Entitlement to service connection for a disorder 
associated with pain of the back and neck, including pain due 
to an undiagnosed illness.

10.  Entitlement to service connection for impotence, 
including impotence due to an undiagnosed illness.  

11.  Entitlement to service connection for arteriosclerosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1993.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri. 

Although the veteran initially included in his claim the 
issues of service connection for nicotine dependence and 
alcohol dependence, both due to undiagnosed illness, he 
specifically noted the disorders he was appealing in his 
substantive appeal dated in March 1998, and they did not 
include either nicotine dependence or alcohol dependence.  

FINDINGS OF FACT

1.  A claim of entitlement to service connection for a 
psychiatric disorder is plausible.  

2.  Claims of entitlement to service connection for an 
undiagnosed illness or illnesses characterized by fatigue, a 
skin rash, muscle and joint pains, headaches, memory loss, 
respiratory symptoms consisting of shortness of breath and a 
cough, gastrointestinal symptoms consisting of diarrhea and 
hematochezia, back and neck pain, and impotence are 
plausible.  

3.  There is no medical evidence linking arteriosclerosis to 
service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder, is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  Entitlement to service connection for a disorder 
characterized by fatigue, including fatigue due to an 
undiagnosed illness, is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  Entitlement to service connection for a skin disorder, 
including a skin rash due to an undiagnosed illness, is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  Entitlement to service connection for a disorder 
characterized by muscle and joint pains, including muscle and 
joint pains due to an undiagnosed illness, is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

5.  Entitlement to service connection for headaches, 
including headaches due to an undiagnosed illness, is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

6.  Entitlement to service connection for memory loss, 
including memory loss due to an undiagnosed illness, is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

7.  Entitlement to service connection for a respiratory 
disorder, including respiratory symptoms associated with an 
undiagnosed illness, is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

8.  Entitlement to service connection for a gastrointestinal 
disorder associated with diarrhea and hematochezia, including 
gastrointestinal symptoms associated with an undiagnosed 
illness, is well grounded.  38 U.S.C.A. § 5107 (West 1991).

9.  Entitlement to service connection for a disorder 
associated with pain of the back and neck, including pain due 
to an undiagnosed illness, is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

10.  Entitlement to service connection for impotence, 
including impotence due to an undiagnosed illness, is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

11.  Entitlement to service connection for arteriosclerosis 
disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain diseases, including cardiovascular diseases, are 
presumed to have been incurred in service if manifested 
within a year of separation from service to a degree of 10 
percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, a disease which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

I.  Psychiatric Disorder

A well grounded claim for post-traumatic stress disorder is 
one where the appellant has submitted medical evidence of a 
current disability; lay evidence (presumed credible for these 
purposes) of an in-service stressor; and medical evidence of 
a nexus between service and the current post-traumatic stress 
disorder disability.  Falk v. West, 12 Vet. App. 402, 404 
(1999); Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  The 
veteran asserts that he suffers from post-traumatic stress 
disorder as a result of stressful incidents experienced in 
service, including being the subject of incoming mortar 
attacks.  Evidence associated with the claims file includes a 
June 1998 entry in outpatient treatment records that 
documents that the veteran articulated psychiatric complaints 
associated with combat and that further documents diagnoses 
of depression and post-traumatic stress disorder at that 
time.  This evidence is sufficient to render the veteran's 
claim for a psychiatric disorder well grounded.  

II.  Multiple Complaints

Compensation is available to Persian Gulf veterans for any 
chronic disability resulting from an undiagnosed illness 
manifested by one or more of a number of signs or symptoms.  
These signs or symptoms must become manifest to a degree of 
10 percent no later than December 31, 2001, and must have 
existed for at least six months or have manifested episodes 
or improvement or worsening over a six-month period in order 
to be considered chronic.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  See also VAOGCPREC 8-98.

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to and 
undiagnosed illness generally requires evidence of (1) active 
service in Southwest Asia during the Persian Gulf War, (2) 
manifestation of one or more signs or symptoms, (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of 10 percent or more within the 
specified presumptive period, and (4) a nexus between the 
chronic disability and the undiagnosed.  See VAOGCPREC 4-99.

The veteran has articulated numerous complaints, which he 
attributes to service in the Persian Gulf.  These consist of 
fatigue, a skin rash, generalized muscle and joint pain, 
chronic back and neck pain, headaches, memory problems, 
shortness of breath associated with a cough, diarrhea, as 
well as hematochezia, and impotence.  During a VA examination 
in December 1997, examination revealed numerous diagnoses.  
These included status post service in the Persian Gulf War 
with multiple symptoms.  They also included arthralgia of 
multiple joints, etiology not diagnosed by clinical 
radiographic examination; myalgia, etiology not diagnosed by 
clinical or laboratory examination; shortness of breath, 
etiology not diagnosed; status post service in the Persian 
Gulf War with exposure to oil fire smoke; chronic arthralgia 
of the cervical spine and lumbar spine, and impotence.  

Although not necessarily dispositive, this medical evidence 
raises some questions as to whether the veteran does not, in 
fact, suffer from a medical condition that eludes diagnosis.  
Although diagnoses also included irritable bowel syndrome, a 
known disorder, additional treatment records reference 
complaints of hematochezia, but contain no reference to 
functional bowel disorder and reflect that colonoscopies, 
including a colonoscopy in February 1998, were within normal 
limits.  In addition, treatment records reveal that the 
veteran revealed complaints similar to those raised in 
December 1997 at later points in time, including March and 
August 1998.  An August 1998 entry reflects a medical 
condition characterized as dyssomnia secondary to a medical 
condition, without further elaboration of the medical 
condition other than a parenthetical reference to pain.  
Additional entries from August 1998 reflect that the veteran 
did not meet the criteria for fibromyalgia reference mixed 
anxiety and depression disorder.  

The body of evidence before the Board raises unresolved 
questions concerning the etiology of the veteran's various 
complaints, including whether the veteran's complaints may be 
attributed to a known diagnosis.  Therefore, the veteran's 
claims for service connection for disorders associated, with 
these various complaints, which includes claims for service 
connection based upon service in the Persian Gulf, are at 
least plausible and, as such, are well grounded.    

III.  Arteriosclerosis

Service medical records, other than an entrance examination, 
are not associated with the claims file.  A review of the 
claims file reveals that the RO made every effort to secure 
the veteran's service medical records.  It would appear that 
either there are no other service records to obtain or that 
any other records are unavailable.  

A December 1997 x-ray examination revealed evidence of 
arteriosclerosis.  Arteriosclerosis is a known disease and, 
therefore, is not subject to service connection as a unknown 
illness related to Persian Gulf service.  There is no 
evidence that arteriosclerosis was present within a year of 
the veteran's separation from service, and there is no 
medical evidence otherwise linking arteriosclerosis to 
service.  The veteran furthermore, has not claimed that 
arteriosclerosis was diagnosed during service.  As such there 
is no basis for attempting to corroborate such a claim by 
examining morning reports.  Because there is no medical 
evidence linking arteriosclerosis to service, the veteran's 
claim for service connection for arteriosclerosis is not well 
grounded.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder, is well grounded.

Entitlement to service connection for a disorder 
characterized by fatigue, including fatigue due to an 
undiagnosed illness, is well grounded. 

Entitlement to service connection for a skin disorder, 
including a skin rash due to an undiagnosed illness, is well 
grounded. 

Entitlement to service connection for a disorder 
characterized by muscle and joint pains, including muscle and 
joint pains due to an undiagnosed illness, is well grounded. 

Entitlement to service connection for headaches, including 
headaches due to an undiagnosed illness, is well grounded. 

Entitlement to service connection for memory loss, including 
memory loss due to an undiagnosed illness, is well grounded. 

Entitlement to service connection for a respiratory disorder, 
including respiratory symptoms associated with an undiagnosed 
illness, is well grounded. 

Entitlement to service connection for a gastrointestinal 
disorder associated with diarrhea and hematochezia, including 
gastrointestinal symptoms associated with an undiagnosed 
illness, is well grounded. 

Entitlement to service connection for a disorder associated 
with pain of the back and neck, including pain due to an 
undiagnosed illness, is well grounded. 

Entitlement to service connection for impotence, including 
impotence due to an undiagnosed illness, is well grounded. 

Entitlement to service connection for arteriosclerosis is 
denied.


REMAND

Although the veteran has presented a well grounded claim for 
service connection for post-traumatic stress disorder, the RO 
has not requested a stressor statement from the veteran or 
attempted further development of the veteran's stressors.  
Such development is required.  See Falk, supra; M-21, Part 
III, 5.14.

In addition, although evidence associated with the claims 
file raises some questions concerning the etiology of many of 
the veteran's complaints which he attributes to service in 
the Persian Gulf, it is not clear from a review of the 
evidence whether the veteran's symptoms elude diagnosis and 
whether the veteran's multiple complaints are manifested by 
objectively verifiable signs.  An examination for the purpose 
of ascertaining the nature and etiology of the veteran's 
numerous complaints would be beneficial in resolving the 
veteran's claims in this respect.  

Therefore, the claims file is REMANDED for the following 
development:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

2.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  The RO's attention 
is directed to the veteran's claims of 
having been exposed to incoming fire and 
have assisted with wounded soldiers, as 
set forth in the veteran's June 1997 
statement and his September 1999 
testimony.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any additional information, including any 
available unit histories, that might 
corroborate the veteran's alleged 
stressors.  

3.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions, 
if any stressors are corroborated, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner must determine 
whether the diagnostic criteria to 
support the diagnosis of post-traumatic 
stress disorder have been satisfied.  If 
the diagnostic criteria for post-
traumatic stress disorder are not 
satisfied, the examiner should so 
indicate.  If a diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include a complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, the claims file, must be made 
available to the examiner for review.

5.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any disorder associated with 
the veteran's complaints of fatigue, a 
skin rash, muscle and joint pains, 
headaches, memory loss, respiratory 
symptoms consisting of shortness of 
breath and a cough, gastrointestinal 
symptoms consisting of diarrhea and 
hematochezia, back and neck pain, and 
impotence.  After reviewing the claims 
file, including the report of a December 
1997 VA examination, the examiner should 
explicitly indicate whether there is 
objective evidence of clinically 
significant findings associated with each 
of the veteran's complaints.  If there is 
such evidence, the examiner should 
indicate whether it is possible to 
attribute the findings in question to a 
known diagnosis.  If so, that diagnosis 
should be identified.  If there is no 
objective evidence of clinically 
significant findings, or if such findings 
elude diagnosis, the examiner should so 
indicate.  All necessary tests, studies, 
or examinations should be performed.  The 
claims file must be made available to the 
examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



